OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury found appellant guilty of delivering more than one-fourth ounce, but less than four ounces, of marihuana. The jury assessed punishment at confinement for five years. The Court of Appeals affirmed appellant’s conviction. Norwood v. State, 768 S.W.2d 347 (Tex.App.—Corpus Christi 1989).
After careful review of the petition for discretionary review and the opinion of the Court of Appeals, we have determined that appellant’s petition for discretionary review was improvidently granted. Just as in cases in which we refuse to grant a petition for discretionary review, this Court’s decision that such a petition was improvidently granted should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision, or even its holding on a given contention.
Appellant’s petition for discretionary review is dismissed.
CLINTON, OVERSTREET and MALONEY, JJ., dissent.
CAMPBELL, J., concurs in the result.
BENAVIDES, J., not participating.